Filed 8/3/22 P. v. Randolph CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B317519

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. MA027017)
         v.

RAYMOND CHARLES
RANDOLPH,

         Defendant and Appellant.


THE COURT:

       Defendant and appellant Raymond Charles Randolph
(defendant) appeals from an order denying his pro se petition for
clarification of his restitution fine obligation and to stop the
collection of funds from his prison trust account. Appointed
counsel filed a brief raising no issues and asking this court to
follow the procedures set forth in People v. Serrano (2012) 211
Cal.App.4th 496. Where appointed counsel finds no arguable
issues in an appeal seeking postjudgment relief, the appellate
court is not required to conduct an independent review of the
record for arguable issues. (People v. Cole (2020) 52 Cal.App.5th
1023, 1039-1040, review granted Oct. 14, 2020, S264278; see
People v. Serrano, supra, at p. 503.) Instead, the defendant is
given the opportunity to file his or her own supplemental brief or
letter, and we review the defendant’s contentions or arguments
set forth in any such supplemental brief or letter that may be
filed. (People v. Cole, supra, at p. 1039.) Here, defendant was
notified of his counsel’s brief, and he filed a supplemental brief.
We have reviewed the contentions or arguments set forth therein,
and we agree with the trial court that defendant has failed to
make a prima facie case for relief. We thus affirm the court’s
order.

                          BACKGROUND
       In 2004, defendant was convicted of second degree murder,
assault with a semiautomatic firearm, and unlawful possession of
a firearm. He was sentenced to life in prison with a minimum
parole period of 80 years. In addition, defendant was ordered to
pay a restitution fine of $750. In 2020, prior to filing the current
petition, defendant filed a petition for writ of habeas corpus in
the superior court, which the court construed as requesting that
the amount of his restitution fine in superior court case
No. MA027017 be reduced or discharged due to COVID-19.1 The
court denied the habeas petition on August 28, 2020.
       In December 2021, defendant filed a “Petition for
Clarification of Restitution Order,” which is the subject of this

1     As the habeas petition is not the subject of this appeal and
has not been included in the appellate record, we are unaware of
the allegations.




                                 2
appeal. Defendant’s appointed counsel construes it as a request
for clarification of the trial court’s denial of defendant’s petition
for writ of habeas corpus; and as the denial of a habeas petition is
not appealable, counsel asks this court to deem the current
petition to be one for writ of mandate. We do not agree that the
current petition was one for clarification of the trial court’s
habeas order, as the petition does not ask for clarification, but
purports to provide clarification to the trial court that
misconstrued defendant’s claim. Defendant’s petition appears to
be seeking mandamus without expressly so stating. “A writ of
mandate may be issued by any court to any inferior tribunal,
corporation, board, or person, to compel the performance of an act
which the law specially enjoins, as a duty resulting from an
office, trust, or station . . . .” (Code Civ. Proc., § 1085, subd. (a).)
       The petition attaches copies of the payment history of the
$750 restitution fine imposed in superior court case
No. MA027017, kept by the California Department of Corrections
and Rehabilitation (CDCR). It is alleged that the $750
restitution fine was paid in full by 2015, and the CDCR
unlawfully continued to collect payments from defendant’s trust
account in 2020. After the trial court denied the habeas petition,
defendant sought relief through a claim and appeal to the CDCR,
which was denied. The petition further alleges that defendant
had three prior cases, superior court case Nos. MA007794,
MA012133, and MA017730, for which he was “Discharge Parole
[sic]” on February 28, 2002, causing the trial court to lose
jurisdiction to collect restitution fines imposed in those prior
cases. The petition seeks the following relief: that the court’s
understanding be clarified; that the court stops the unlawful
collection of restitution; and for any further relief deemed proper.




                                   3
       On December 4, 2021, the trial court denied defendant’s
petition, ruling that defendant had not made a prima facie case
for relief due to the absence of documentary evidence supporting
his claim. In addition, the court explained:
       “The court records reveal that Petitioner has been
       incarcerated . . . pursuant to four separated cases.
       (Case numbers MA027017, MA017730, MA012133,
       and MA007794.) In each of those cases, he was
       ordered to pay a mandatory restitution fund fine.[2]
       Petitioner has provided documents, showing that
       CDCR is garnishing his account, in order to pay his
       outstanding restitution obligations in case numbers
       MA017730 and MA012133, notwithstanding the fact
       that he has paid his restitution fine in full in case
       number MA027017. [¶] The California Department
       of Corrections and Rehabilitation had the authority,
       under Penal Code section 2085.5(a), to resume
       garnishing an inmate’s prison wages whenever he is
       returned to prison, even if the defendant has
       completed the sentence for the prior crime on which
       the restitution fine is based. (See People v. Ellis
       (2019) 31 Cal.App.5th 1090.)”3
      Defendant filed a timely notice of appeal from the order.




2    Those records have not been included here in the record on
appeal.
3     In Ellis, the defendant was in prison at the time of the
deduction by the CDCR, although he had fully served his
sentence to which the fine as attached. (People v. Ellis, supra, 31
Cal.App.5th at pp. 1093-1094.)




                                 4
                            DISCUSSION
       In his supplemental brief defendant argues that People v.
Ellis, cited by the trial court, is distinguishable because, there,
the CDCR still had all of the collection records. Defendant
asserts that he has been discharged from parole in the prior
cases, that the CDCR gave up jurisdiction to collect the prior
fines to the Franchise Tax Board, and now only that agency has
jurisdiction to collect them. Defendant further asserts that the
records of the CDCR and Franchise Tax Board do not match;
however, as the trial court observed, defendant presented no
documentary evidence in support of his contentions.4 Nor has
defendant provided authority for his contentions.
       A restitution fine survives parole, and any portion that
remains unsatisfied when a defendant is no longer on parole
remains enforceable. (Pen. Code, § 1214, subd. (a).) Restitution
fines may be collected in myriad ways. (See generally, Estate of
Casserley (2018) 22 Cal.App.5th 824, 836-838.) Under certain
conditions, the CDCR may refer the defendant’s outstanding
obligation to the Franchise Tax Board. (Rev. & Tax. Code,
§ 19280.) Defendant has cited no authority suggesting that the
CDCR loses jurisdiction to collect the debt from a prisoner if
there had been a previous referral, and we have found none. The
CDCR has the authority to garnish an inmate’s prison wages
whenever he is in prison, even if he has completed the sentence
for the prior crime on which the restitution fine is based. (People
v. Ellis, supra, 31 Cal.App.5th at pp. 1093-1094.) Indeed, the
CDCR is required to deduct specified amounts owing on a

4    In particular, defendant has not provided any evidence of
how, when, or even if the Franchise Tax Board came to collect
defendant’s restitution fine obligation.




                                 5
restitution fine from the wages and trust account deposits of a
prisoner. (Pen. Code, § 2085.5, subd. (a).) It follows that the
CDCR has the authority to resume garnishing an inmate’s prison
wages whenever he is returned to prison, as the trial court
concluded here.
      In sum, we conclude that the trial court understood
defendant’s clarification of his claim and correctly found that
defendant had not made a prima facie case for ordering the
CDCR to stop collecting amounts owed on any previous
restitution fines.

                            DISPOSITION
       The order of the superior court denying defendant’s petition
for clarification of restitution order is affirmed.




____________________________________________________________
ASHMANN-GERST, Acting P. J. CHAVEZ, J. HOFFSTADT, J.




                                6